 :.
•l    •   ~ c;i;J                                                                                                                                       i.
                                                                                                                                                        I'
          ~A~0~24~5~B==(R~ev_._02_1o_s1_20_19..) _Ju.,,dg==m-en_ti_n_ac_r_im_in_al_P_eu,..y_ca_se..<M~od_ifi_ed==)~~--~~~~~~~--~~~~-~P...•g..e_Io_f~l   I!
                                                                                                                                                        ,,
                                                                                                                                                        I!
                                                                                                                                                        •I
                                             UNITED STATES DISTRICT COURT                                                                               I.
                                                    SOUTHERN DISTRICT OF CALIFORNIA                                                                     I
                              United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                             v.                                           (For Offenses Committed On or After November 1, 1987)


                            Jose Alberto Benitez-Nunez                                    CaseNumber: 3:19-mj-22212

                                                                                          Jose G Badill
                                                                                          Defendant's Attorne


          REGISTRATION NO. 85486298
                                                                                                                           MAY 3 1 2019
          THE DEFENDANT:
           lZl pleaded guilty to count(s) 1 of Complaint
                                                  ~~-----''---~~~~~~~~~-tseltlfF~J-mrm'i\~\i-):'l:+'i);";~-;-f
           D was found guilty to count(s)
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                Nature of Offense                                                                  Count Number(s)
          8:1325                         ILLEGAL ENTRY (Misdemeanor)                                                        1

           D The defendant has been found not guilty on count( s)                ~~~~~~~~~~~~~~~~~~~




           D Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                                           dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:
                                     ....;
                                      fi, TIME SERVED                                D                                         days

           lZl      Assessment: $10 WAIVED lZl Fine: WAIVED
           lZl      Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the      defendant's possession at the time of arrest upon their deportation or removal.
           D        Court recommends defendant be deported/removed with relative,                          charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Friday, May 31, 2019
                                                                                       Date of Imposition of Sentence


          Received                                                                       :Micfiae(J. Seng
                         ~DU~S~M---Y~~~~~
                                                                                       HONORABLE MICHAEL J. SENG
                                                                                       UNITED STATES MAGISTRATE JUDGE



          Clerk's Office Copy                                                                                                         3:19-mj-22212
